DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This allowability notice is in response to the amendment to the specification received on 25 January 2022. Claims 16-35 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best available art does not teach or properly suggest an apparatus for additive manufacturing featuring a sensor for capturing energy influx data, a storage apparatus configured to store sensor values which are correlated with coordinate values and a visualization component configured to display two or higher dimensional representations of build coordinates and sensor values. Previously applied U.S. Patent Application Publication 2004/0026807 teaches an additive manufacturing apparatus which collects and stores sensor data and correlates it in a storage component along with coordinate data in a storage component. ‘807 lacks a visualization component. “Volume Visualization and Volume Graphics”, teaches that is known to visualize physical properties in xyz-space, but does not provide motivation to display in-process manufacturing data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743